DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Summary
The Applicant arguments and claim amendments received on February 28, 2022 are entered into the file. Currently, claim 1 is amended; claim 19 is canceled; claims 20 and 21 are withdrawn; resulting in claims 1-18 pending for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077450, previously cited) in view of Rakuff et al. (US 2011/0025196).
Regarding claim 1, Kim et al. teaches an encapsulation film (10) for an organic electronic element ([0008]-[0011]) comprising an encapsulation layer (11) comprising a moisture adsorbent ([0058]), a magnetic layer (13; protective layer) comprising magnetic particles ([0011]), and a metal layer (12) formed on the magnetic layer ([0011]; Figs. 1-2) and having a thermal conductivity of 50 to 800 W/m-K [0019].
It is noted that the limitation reciting “for an organic electronic element” is considered functional language related to an intended use of the encapsulation film and is accorded limited weight as the language does not further limit the structure of the product.
Although Kim et al. does not expressly teach that the magnetic layer is formed on the encapsulation layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the parts of the encapsulation film of Kim et al. in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Although Kim et al. teaches that the encapsulation layer may also include a moisture blocker such as silica or zeolite in order to prevent or interfere with the movement of moisture or vapor in the film ([0060]-[0063]), the reference does not expressly teach that the encapsulation layer comprises a bright spot inhibitor which is a particle of metal selected from among the claimed elements and has a particle diameter within the claimed range.
However, in the analogous art of hermetic packages for OLEDs, Rakuff et al. teaches a hermetically sealed package (100; encapsulation film) for encapsulating an OLED, comprising a layer (120, 220) of getter particles (125, 225; bright spot inhibitor) (Figs. 1-2, [0006], [0020]-[0021]). Rakuff et al. teaches that the material for use as a getter can include metals selected from beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), Barium (Ba), and titanium (Ti) ([0022]), which the instant specification lists as materials that may be used as the bright spot inhibitor (see paragraph [0016]). Rakuff et al. further teaches that the getter particles serve to block the ingress of moisture and oxygen through the layers of the hermetic package in order to increase the lifespan of the OLED ([0020]-[0022]).
Rakuff et al. further teaches that the size and distribution of getter particles is selected to enhance the appearance and light output of the OLED, wherein the particles have an average size larger than the characteristic wavelength of light emitted by the OLED so as to scatter light rays from the device to disguise defects [0024]. Rakuff et al. teaches that a suitable particle size of the getter particles is greater than about 200 nm, and particularly greater than about 1000 nm ([0023]), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Kim et al. by including a bright spot inhibitor in the form of a particle of metal having a particle diameter meeting the claimed range, such as the getter particles of Rakuff et al., in order to increase the lifespan of the organic electronic element encapsulated by the film and to disguise defects in the light emitted therefrom.
Although the combination of Kim et al. and Rakuff et al. does not expressly teach a specific amount of the bright spot inhibitor relative to the amount of the magnetic particles, Kim et al. does teach that the magnetic particles are included at 20 to 400 parts by weight relative to 100 parts by weight of the resin component in the protective layer to enable a sufficient fixing property ([0011]), and Rakuff et al. further teaches that it is desirable to employ the maximum amount of getter without causing a substantial diminution in physical properties, such as transparency, of the OLED device [0042]. Rakuff et al. teaches that various applications necessitate different transparency requirements, and that the amount of getter material can be appropriately selected to maximize the scavenging ability of the material while ensuring a suitable level of transparency is maintained [0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the amount of bright spot inhibitor, resulting in a relative amount of bright spot inhibitor and magnetic particles within the claimed range, through routine experimentation, especially given the teachings in Kim et al. and Rakuff et al. regarding the desire to achieve suitable scavenging properties while maintaining sufficient transparency of the film. See MPEP 2144.05(II).
Regarding claims 2 and 3, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above and further teaches that the encapsulation layer (11) may be formed of two or more layers, such that the resin layer (first layer) is formed between the encapsulation layer and the magnetic layer (13; protective layer) and thus is not in contact with the organic electronic element, while the encapsulation layer (second layer) is in contact with the element ([0065]-[0066]). Kim et al. further teaches that the resin layer (first layer) comprises a moisture adsorbent ([0065]-[0066]).
Regarding claim 4, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above but does not expressly teach the encapsulation film (10) comprising both a magnetic layer formed on the encapsulation layer (11) and a protective layer formed on the metal layer (12). However, Kim et al. teaches that the protective layer (13) serves to both protect the organic electronic device from external impact and to enable the film to be fixed by magnets due to the presence of the magnetic particle ([0011], [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Kim et al. in view of Rakuff et al. by duplicating the protective layer of Kim et al. in order to enhance the encapsulation film’s protective and magnetic properties, thus arriving at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a mere duplication of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claim 5, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 4 above but does not expressly teach than an adhesive layer is formed between the metal layer and the protective layer. However, Kim et al. does teach that the encapsulation layer (10) may contain a pressure-sensitive adhesive composition or an adhesive composition which may be selected according to the purpose of those of ordinary skill in the art ([0011], [0065]).
Although Kim et al. does not expressly teach that the adhesive composition may be formed between the protective layer and the metal layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Kim et al. in view of Rakuff et al. by applying the adhesive composition to form an adhesive layer between the metal layer and the protective layer in order to improve the adhesion between the two layers.
Regarding claim 6, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the metal layer (12) has a thickness in a range of 10 µm to 100 µm ([0015]), which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Kim et al. in view of Rakuff et al. teaches all of the limitations of clam 1 above, and Kim et al. further teaches that the metal layer (12) can include any one of a metal, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, or a combination thereof [0018].
Regarding claim 8, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the metal layer (12) can include any one of aluminum, copper, nickel, silicon oxide, aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof [0018].
Regarding claims 9 and 10, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the magnetic layer (13; protective layer) comprises a binder resin, wherein the magnetic particles of the protective layer may be included at 50 to 400 parts by weight with respect to 100 parts by weight of the binder resin ([0011], claim 7).
It is noted that after conversion, the claimed range of 5 to 30 parts by weight of binder resin with respect to 100 parts by weight of magnetic particles is equivalent to 333 to 2000 parts by weight of magnetic particles with respect to 100 parts by weight of binder resin; thus, the range taught by Kim et al. overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 11, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the magnetic particles may be one or more of Fe3O4, Fe2O3, MnFe2O4, BaFe12O19, SrFe12O19, CoFe2O4, Fe, CoPt, or FePt [0011]. Therefore, the reference teaches that the magnetic particles can include Fe, CoPt alloy, FePt alloy, or oxides containing Fe, Mn, Co, Sr, and/or Ba as claimed.
Regarding claim 12, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the magnetic layer (13; protective layer) has a thickness of 40 µm to 400 µm, or 80 µm to 280 µm ([0015]), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 13, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the encapsulation layer (11) may be formed of a single layer or two or more layers [0065].
Regarding claim 14, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the encapsulation layer (11) comprises an encapsulation resin [0023].
Regarding claim 15, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the moisture adsorbent is a chemically reactive adsorbent [0058].
Regarding claim 16, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the encapsulation layer (11) may encapsulate an entire surface of an organic electronic element (22) formed on a substrate (21) (Fig. 2, [0081]).
Regarding claim 17, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 1 above. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Kim et al. in view of Rakuff et al., the combination of references teaches all of the claimed features and further teaches examples of materials for the bright spot inhibitor that the instant specification discloses would have the claimed properties. Therefore, the claimed physical properties, i.e. an adsorption energy for outgases being 0 eV or less as calculated by the density functional theory, would be implicitly achieved by any of the materials which may be used as the bright spot inhibitor, as disclosed in [0016] of the instant specification. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 18, Kim et al. in view of Rakuff et al. teaches all of the limitations of claim 17 above, and Kim et al. further teaches that the encapsulation layer (11) may be formed in two or more layers, including a first layer (second layer) in contact with the organic electronic element and a second layer (first layer) not in contact with the element, wherein additional components such as the moisture adsorbent and the moisture blocker can be contained in the second layer not in contact with the element so as to prevent damage to the organic electronic element ([0065]-[0066]). Thus, the getter particles of Rakuff et al. corresponding to the claimed bright spot inhibitor can similarly be contained in the second layer not in contact with the element in order to prevent damage.




Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830, previously cited) in view of Tateishi (JP 2009-221515, machine translation via EPO previously provided) and Lee (WO 2005/107334).
Regarding claims 1 and 9-12, Yoo et al. teaches an encapsulation film for an organic electronic element (22; organic electronic device, OED) comprising an encapsulation layer (12) comprising a moisture adsorbent ([0017], [0031]-[0034]) and a metal layer (13) having a thermal conductivity of 50 to 800 W/m-K ([0015], Figs. 1-3). Yoo et al. does not expressly teach the encapsulation film comprising a magnetic layer formed on the encapsulation layer and comprising magnetic particles.
However, in the analogous art of protective films for organic electronic elements ([0042]), Tateishi teaches an encapsulation film (barrier film) comprising a magnetic layer to enable the organic electronic device to be magnetically mounted to a support during manufacturing, thus preventing defects and improving the quality of the barrier film [0009]. It is noted that the motivation that Tateishi teaches for providing a magnetic layer in its barrier film is the same as the instant specification discloses for providing a magnetic layer in its encapsulation film, which is to enable the film to be magnetically fixed without requiring additional fixing processes (see [0022] of the as-filed specification).
Tateishi further teaches that the magnetic layer comprises magnetic particles and a binder resin and has a thickness in the range of 0.1 µm to 100 µm ([0012]-[0013]), which overlaps the claimed range. Tateishi further teaches that the magnetic particles can comprise alloys of Cr, Fe, Pt, Mn, Zn, Cu, Co, Sr, Si, Ni, Ba, Y, or B and that the magnetic particles may be included at 36 parts by weight with respect to 12 parts by weight of the binder resin ([0012], [0054]), or equivalently, 33 parts by weight of binder resin with respect to 100 parts by weight of magnetic particles. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, or where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. by including a magnetic layer meeting all of the claim limitations as taught by Tateishi in order to enable magnetic mounting of the encapsulated organic electronic element to a support structure via the encapsulation film.
Yoo et al. further teaches that the moisture adsorbent may be included as one or a mixture of two or more materials, including those selected from alumina, Li2O, BaO, CaO, MgO, silica, zeolite, or titania ([0032]-[0034]), which the instant specification lists as materials that may be used as the bright spot inhibitor (see paragraph [0016]). Despite this teaching of particles that are suitable for use as the bright spot inhibitor, Yoo et al. does not expressly teach a bright spot inhibitor which is a particle of metal selected from among the claimed elements and has a particle diameter within the claimed range.
However, in the analogous art of sealing films for OLED devices, Lee teaches a film-type getter for removing moisture, oxygen, and hydrogen, wherein the film is flexible so as to be easily attachable to an OLED device upon use ([1], [15]). Lee teaches that the moisture-getting component and the oxygen-getting component materials can be selected from metals including lithium (Li), rubidium (Rb), beryllium (Be), magnesium (Mg), strontium (Sr), barium (Ba), aluminum (Al), zinc (Zn), iron (Fe), and nickel (Ni) ([17]-[18], [20]-[21]). Lee further teaches that the metal of the moisture-getting or oxygen-getting component preferably has a small particle size in order to achieve a suitable moisture or oxygen removal rate, wherein the particle size is 100 microns or less, preferably 10 microns or less ([19], [22]), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the moisture-getting component or the oxygen-getting component meets the limitations directed to the bright spot inhibitor being a particle of metal selected from among the claimed elements and having a particle diameter within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. in view of Tateishi by including a bright spot inhibitor in the form of a particle of metal having a particle diameter meeting the claimed range, such as the moisture-getting or oxygen-getting particles of Lee, in order to prevent deterioration of the organic electronic element encapsulated by the film by effectively removing moisture or oxygen at a suitable rate.
Although Yoo et al. in view of Tateishi and Lee does not expressly teach a specific amount of the bright spot inhibitor relative to the amount of the magnetic particles, Yoo et al. does teach adjusting the content of the moisture adsorbent within the range of 1 to 100 parts by weight relative to 100 parts by weight of the resin component in the encapsulating layer according to the desired moisture and vapor prevention, while maintaining the ability to form the encapsulating layer in a thin film [0036].
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the amount of bright spot inhibitor, resulting in a relative amount of bright spot inhibitor and magnetic particles within the claimed range, through routine experimentation, especially given the teaching in Yoo et al. regarding the desire to achieve suitable moisture and vapor prevention while maintaining the ability to form a thin film. See MPEP 2144.05(II).
It is also noted that Yoo et al. teaches an amount of moisture adsorbent relative to the resin component (i.e. 1 to 100 parts relative to 100 parts of resin) that significantly overlaps the range recognized by the specification to achieve the effects of bright spot prevention while improving adhesiveness and durability of the film (i.e. 3 to 150 parts relative to 100 parts of resin; see [0016] of the instant specification).
Regarding claims 2 and 3, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation film further comprises a resin layer (12a; first layer), wherein the encapsulation layer can be formed of two layers, and wherein the resin layer can be formed between the magnetic layer and the metal layer or between the encapsulation layer (12b; second layer) and the magnetic layer (Fig. 2, [0017], [0057]). Yoo et al. further teaches that the resin layer comprises a moisture adsorbent ([0017]), wherein the first and second layers may be constituted by the same or different components.
Regarding claim 6, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can have a thickness of 20 µm ([0083]), which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any one of a metal, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, or a combination thereof [0014].
Regarding claim 8, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any one of aluminum, copper, silicon oxide, aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof ([0014], [0083], [0088]).
Regarding claim 13, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer is formed of a single layer (12, Fig. 1) or two or more layers (12a, 12b, Fig. 2) [0017].
Regarding claim 14, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) comprises an encapsulation resin [0017].
Regarding claim 15, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the moisture adsorbent is a chemically reactive adsorbent ([0031]-[0032]).
Regarding claim 16, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) encapsulates an entire surface of an organic electronic element (22; OED) formed on a substrate (21) (Fig. 3, [0071]).
Regarding claim 17, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Yoo et al. in view of Tateishi and Lee, the reference teaches all of the claimed features and further teaches examples of materials for the bright spot inhibitor which the instant specification discloses would have the claimed properties. Therefore, the claimed physical properties, i.e. an adsorption energy for outgases being 0 eV or less as calculated by the density functional theory, would be implicitly achieved by any of the materials which may be used as the bright spot inhibitor, as disclosed in [0016] of the instant specification. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 18, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 17 above, and Yoo et al. further teaches that the encapsulation layer (12) may be formed in two or more layers, including a first layer (12b; second layer) in contact with the organic electronic element and a second layer (12a; first layer) not in contact with the element (Fig. 2, [0017], [0057]). Yoo et al. further teaches that the moisture adsorbent may be contained in the second layer, wherein a high concentration of particles in the layer close to the organic electronic device may cause physical damage to the device ([0017], [0036]). Thus, the moisture-getting and oxygen-getting particles of Lee corresponding to the claimed bright spot inhibitor can similarly be contained in the second layer not in contact with the element in order to prevent damage.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830, previously cited) in view of Tateishi (JP 2009-221515, machine translation via EPO previously provided) and Lee (WO 2005/107334) as applied to claim 1 above, and further in view of Kyoung (US 2016/0126492, previously cited).
Regarding claims 4 and 5, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above but does not expressly teach that the encapsulation film further comprises an adhesive layer and a protective layer formed on the metal layer. However, in the analogous art of encapsulation films for organic electronic devices, Kyoung teaches an organic light emitting display apparatus including an encapsulation film (10) which comprises a metal layer (13) which may be a 1 µm to 1000 µm thick layer of iron, aluminum, copper, or a combination thereof [0060]. The encapsulation film further comprises an adhesive layer (14) and a protective layer (15) formed in that order on the metal layer (Fig. 1B), wherein the protective layer serves to support and protect the adhesive layer, and the adhesive layer serves to encapsulate and protect the organic light emitting display ([0060]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. in view of Tateishi and Lee by including a protective layer and an adhesive layer above the metal layer as taught by Kyoung in order to support and protect the layers beneath.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-10 of the response filed February 28, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above.
The Applicant argues on pages 5-9 that the previously applied references to Kim et al., Yamakita et al., Yoo et al., and Tateishi fail to teach the new limitations of claim 1 requiring that the bright spot inhibitor is a particle of metal selected from among the claimed elements and has a particle diameter within the claimed range. In light of the amendments to claim 1, secondary references to Rakuff et al. and Lee are used in the rejections above in combination with primary references Kim et al. and Yoo et al. to address these new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785             
            
/IAN A RUMMEL/Primary Examiner, Art Unit 1785